Case: 16-41195      Document: 00514210094         Page: 1    Date Filed: 10/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-41195                                FILED
                                  Summary Calendar                        October 25, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GELACIO CENDEJAS-RENTERIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-235-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Gelacio Cendejas-Renteria appeals his within-guidelines sentence of life
imprisonment for possession with intent to distribute 500 grams or more of
methamphetamine. He challenges his sentence as unreasonable. Regardless
of how Cendejas-Renteria has framed his challenge, he effectively argues that
the district court (1) procedurally erred and (2) imposed a substantively
unreasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41195     Document: 00514210094     Page: 2   Date Filed: 10/25/2017


                                  No. 16-41195

      Given that Cendejas-Renteria failed to assert these objections to the
district court, we review under the plain error standard. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).       To satisfy that standard,
Cendejas-Renteria must show a forfeited error that is “clear or obvious” and
that affects his “substantial rights.” See Puckett v. United States, 556 U.S. 129,
135 (2009). If he makes such a showing, this court has the discretion to correct
the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      Cendejas-Renteria has not shown any procedural plain error. Although
its explanation of the sentence was brief, the court listened to the arguments
of both parties, considered Cendejas-Renteria’s objections and request for a
downward departure, and explicitly noted that its within-guidelines sentence
“satisfie[d]” the sentencing factors.   The explanation of the sentence was
adequate, and the court’s failure to provide more specific reasons does not
constitute plain error. See Rita v. United States, 551 U.S. 338, 356 (2007).
Moreover, Cendejas-Renteria has not shown how an additional explanation
would have altered his sentence, and thus he has not demonstrated any effect
on his substantial rights. Mondragon-Santiago, 564 F.3d at 364.
      Nor has he rebutted the presumption of substantive reasonableness to
his within-guidelines sentence. See Mondragon-Santiago, 564 F.3d at 360. To
do so, Cendejas-Renteria must show that “the sentence does not account for a
factor that should receive significant weight, it gives significant weight to an
irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). However, the district court made an individualized assessment of
the facts presented based on appropriate sentencing factors. See Gall, 552 U.S.



                                        2
    Case: 16-41195    Document: 00514210094     Page: 3   Date Filed: 10/25/2017


                                 No. 16-41195

at 50. Nor has Cendejas-Renteria pointed to any part of the record that
establishes that the court gave improper weight to any sentencing factor.
Rather, his reasonableness challenge essentially asks that this court reweigh
the § 3553(a) factors, which is not within the scope of this court’s review. See
Gall, 552 U.S. at 51. Cendejas-Renteria has not established that his within-
guidelines sentence of life imprisonment was unreasonable.
      AFFIRMED.




                                       3